Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.   	 Applicants’ arguments and amendments filed on 1/19/2021, have been fully considered but are not persuasive. Therefore, the following action is final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.   	 Claims 1-24, 26, 28, 29 are pending in this office action.
Claims 1-24, 26, 28, 29 have been rejected.

Claim Rejections - 35 USC § 103
4.    The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S.
1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

6.    Claims 1, 3, 4-8, 9-10, 15, 16, 19, 20-24, 26, 29 are rejected under 35 U.S.C.
103 as being unpatentable over Ridgway et al. USPN 3865691 in view of Grelak w et al. USPN 2235614 and further in view of Slilaty et al. US 2005/0079247 and further in view of Moesgaard et al. US 2005/0089530.

7.    Regarding claims 1, 29, Ridgway et al. discloses that Candida utilis yeast
is cultured on ‘ethanol as substrate” (Abstract, col 2 lines 30-35) for making food yeast ( col 2 lines 28-30) and therefore ethanol reads on ‘fermentable substrate’ to meet claim 1 (a). Ridgway et al. also discloses the fermentation solution is separated by centrifugation after fermentation to isolate yeast as yeast cream (col 12 lines 3, 5-15) to meet claim 1 (b). Ridgway et al. also discloses drying step (e.g. spray drying) (col 12 lines 3, 5-15) to meet claim 1 (d). Ridgway et al. also discloses that the Torula food 
Ridgway et al. is silent about (i) at least one micronutrient” as claimed in claim 1 (c) and (ii) ‘combining the isolated yeast with at least one or more chelated minerals and (iii) pasteurization step as claimed in claim 1 (d).
With respect to (i), Slilaty et al. discloses supplementation of nutrients like all vitamins including vitamin B1 ([0038]). The motivation is to have required supplementation of vitamin B1 for the specific biological function and having vitamin B1 supplemented balanced yeast nutritional composition.
Slilaty et al. also discloses that the yeast containing ([0038]) nutritional composition contains all the vitamins including vitamins D, E etc. ([0038]). One of ordinary skill in the art would have been motivated to include vitamin D and E or all the vitamins as ‘vitamin mix’ into the yeast composition of Ridgway et al. depending on the level of fortification in order to have the nutritional benefit of all the vitamins including in the composition.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Ridgway et al. to include the step of supplementation of Vitamin (s) as additional vitamin nutritional supplement.
With respect to (ii), Moesgaard et al. discloses that organically bound selenium (i.e. chelated mineral) can be in the range between 1000 ppm to 1600 ppm (i.e. 0.10% to 0.16% by weight) can be added to provide selenium supplemented yeast product to be used in food (at least in Abstract, [0001]) as chelated mineral supplement.

With respect to (iii), Grelck W et al. discloses the method steps which include that yeast concentrate can be made after fermentation by pasteurized in the form of semisolid yeast concentrate (i.e. cream) ( page 1, col 2 lines 1 -3, and page 2 col 1 lines 1 -5) in order to kill the fermenting action of the yeast cells (page 2 col 1 lines 40-45) and to make self -preserving sterile product and vitamin content is preserved ( page 2, col 1, lines 1 -5 and page 1 col 1 lines 54-55) and can be used as a nutritionally (e.g. vitamin) supplementary pasteurized food also (page 2 col 1 lines 54-55) to meet “and at least one micronutrient vitamin” as claimed in claim 1 (c).
It is to be noted that even if Grelck et al. and combinations of prior arts of record does not explicitly teach the addition of vitamin prior to pasteurization step, however, the disclosure by Grelck et al. can be interpreted as teaches vitamin is present in a composition prior to pasteurization and vitamin content is preserved after pasteurization (page 1 col 1 lines 54-55).
As the pasteurization method of Grelck et al. preserves vitamin after pasteurization, therefore, it would have been obvious that one of ordinary skill in the art can use the teaching of Grelck et al. to add vitamin to make nutritionally fortified 
According to MPEP 2143.01, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006)”.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Ridgway et al. in view of Slilaty et al. to include the step of pasteurization as taught by Grelck et al. in order to kill the fermenting action of the yeast cells (Grelck W et al., page 2 col 1 lines 40-45) to make ‘yeast cream’ which itself is a self- preserving sterile product (Grelck W et al., page 2, col 1, lines 1 -5) and vitamin content is also preserved by this method (Grelck W et al., page 1 col 1 lines 54-55).
Grelck et al. also discloses the further step of drying after pasteurization step by evaporating the surplus moisture in vacuo (page 2 col 1 lines 54-56).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Ridgway et al. in view of Slilaty et al. to include the step of pasteurization as taught by Grelck et al. in order to dry further to reduce moisture content of the final product.



9.    Regarding claim 4, Ridgway et al. discloses that the Torula food yeast cell produced by the disclosed method have typical amino acid profile ( col 8 lines 30-58, Table III) comprising all the amino acids as claimed in claim 4.

10.    Regarding claims 5-7, Slilaty et al. discloses that the nutritional composition containing yeast ([0037]), includes also antioxidant as special nutrient in the composition and these includes lipoic acid, N- acetyl cysteine ([0042]), beta carotene, ascorbic acid i.e. vitamin C, Vitamin E, Vitamin B1 etc. ([0038]), glutathione, taurine ([0040]). It is understood that the vitamin(s), in particular vitamin B1 is a heat-labile vitamin as claimed in claim 6 and amended claim 7.

11.    Regarding claims 9 and 10, Ridgway et al. also discloses that the isolated yeast comprises yeast cream in an amount of about 20% by weight of yeast cell (col 12 lines 1-12 and in claims 14 h, j of Ridgway et al.).



13.    Regarding claim 15, modified Ridgway et al. disclose the addition of micronutrients as discussed for claim 1 above. It is understood that the mixing can be at room temperature and is encompassed by the temperature range of claim 15. However, modified Ridgway et al. does not specifically mention the temperature and time of claim 15. This is addressed using “Result Effective Variable”.
Absent showing of unexpected results, the specific amount of time is not considered to confer patentability to the claim 15. As the mixing time to homogeneous mixing of the ‘nutrients mix’ to solubilize or dispersing homogeneously with the yeast are variables and time of mixing depends on the temperature, amount of ingredients etc., therefore, the time can be modified, among others, by adjusting the amount of time, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of chocolate time in modified Ridgway et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. homogeneously mixed final nutritionally enriched yeast. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that


14.    Regarding claim 16, Ridgway et al. discloses that the yeast harvested by centrifugation (col 7 lines 5-17).

15.    Regarding claim 19, Greleck et al. discloses the pasteurization is performed at a temperature ranging from 150 degree F-160 degree F (i.e. 63 degree C - in the form of semi-solid yeast concentrate (i.e. cream) ( page 1, col 2 lines 1 -3, and page 2 col 1 lines 1 -5)

16.    Regarding claims 20, 21, Ridgway et al. also discloses drying the yeast by spray drying method to recover as powder containing 5% by weight of moisture (col 12 lines 12-14).

17.    Regarding claims 22, 23, Ridgway et al. discloses that Candida utilis yeast is cultured with ‘substrate ethanol” (Abstract, col 2 lines 32-35) and therefore ethanol reads on fermentable sugar to meet claims 22, 23.

18.    Regarding claim 24, modified Ridgway et al. discloses that the torula food yeast contains vitamins etc. (Ridgeway et al. col 8 lines 40-67 and Slilaty et al. discloses supplementation of nutrients like all vitamins including vitamin B1 ([0038]). 

19.    Regarding claim 26, modified Ridgway et al. in view of Slilaty et al. discloses that the Torula food yeast cell produced by the disclosed method have typical amino acid profile (col 8 lines 30-58, Table III of Ridgway et al. and Slilaty et al. e.g. ([0037], [0040]).

20.    Claim 2 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Ridgway et al. USPN 3865691 in view of Grelak W et al. USPN 2235614 and further in view of Slilaty et al. US 2005/0079247 as applied to claim 1 and in view of Degre et al. US 2008 /0138469.

21.    Regarding claim 2, Ridgway et al. in view of Grelak w et al. and Slilaty et al. disclose supplementation of nutrients like all vitamins including vitamin B1 (in Slilaty et al. [0038]). Slilaty et al. also discloses that the yeast containing ([0038]) nutritional composition contains all the vitamins including vitamins D, E etc. ([0038]) to meet claim 2.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to include vitamin D and E or all the vitamins as ‘vitamin mix’ into the yeast composition of Ridgway et al. depending on the level of fortification in order to have the nutritional benefit of all the vitamins including in the composition and supplementation of Vitamin E which is a well-known vitamin having
.

22.    Claims 17-18, are rejected under 35 U.S.C. 103 (a) as being unpatentable over Ridgway et al. USPN 3865691 in view of Grelak w et al. USPN 2235614 and further in view of Slilaty et al. US 2005/0079247 as applied to claim 1 and further in view of Lendvai A et al. USPN 3051576.

23.    Regarding claim 17, modified Ridgway et al. are silent about ‘yeast is allowed to autolyze’ and autolyzed yeast comprises 10wt% to 25 wt. % dry matter.
Lendvai et al. discloses the method of autolysation of the fermented yeast (col 2 lines 25-30, col 5 lines 1-15). Lendvai et al. discloses that the finished autolyzed product can be admixed with the vitamins, trace elements (col 8 lines 20-30). Therefore, it meets claim limitations of “allowed to autolyze prior to combining with the at least one micronutrient" in claim 17.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to further modify modified Ridgway et al. to include ‘autolyzing yeast’ as taught by Lendvai et al. in order to have the benefit of having the yeast protein auto lysates which are the valuable nutritional products or adjuncts to nutritional products with valuable sources of amino acids and vitamins, e.g. vitamin B and ergosterin and autolyzed yeast compounds enriched with the 

24.    Regarding claim 18, Lendvai et al. discloses that the pressed yeast with the autolyzed yeast contains 25-27% by weight dry substance (col 4 lines 70-72).
The motivation is to concentrate the product to make pressed yeast (col 4 lines 69-70).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Ridgway et al. to include the teaching of Lendvai et al. to concentrate the product to make pressed yeast (col 4 lines 69-70).

25.    Claim 28 is rejected under 35 U.S.C. 103 (a) as being unpatentable
over Ridgway et al. USPN 3865691 in view of Grelak W et al. USPN 2235614 and further in view of Slilaty et al. US 2005/0079247 as applied to claim 1 and further in view of Teo et al. US 2007/0077238.

26.    Regarding claim 28, modified Ridgway et al. are silent about chelant comprises peptide containing chelated mineral. Modified Ridgway et al. also discloses that yeast selenium is organic selenium and it is selenomethionine (at least in Moesgaard et al., It is known that yeast selenium is a chelated selenium (i.e. mineral) and is also evidenced by Moesgaard et al. (e.g. at least in [0004], [0010] e.g. organic selenium and in [0005] seleno-methionine, [0013]).
However, modified Ridgway et al. is specifically silent about “wherein the chelant comprises a peptide”.

One of ordinary skill in the art before the effective date of the claimed invention would have been motivated to include (i) selenium containing complex chelant which provides both the mineral and peptide amino acid source as nutritional supplement (ii) it helps to enhance Selenium dependent enzyme activity e.g. glutathione peroxidase etc. (iii) feedstuff supplement ([0003]) (iv) provide support for immune related diseases by using organic Selenium or selenium containing Lactobacillus organism (in claim 17 of Teo et al.).

27.    Claims 1, 11,12,15,16 are rejected under 35 U.S.C. 103 (a) as being unpatentable over YU et al. US 2011/0003035 in view of Grelak w et al.
USPN 2235614 and further in view of evidence given by Moesgaard et al. US 2005/0089530.

28.    Regarding claims 1, 16 Yu et al. discloses that yeast is cultured with ‘fermentable sugar cane molasses” ([0017]) and therefore molasses reads on fermentable sugar to meet claim 1 (a).
Yu et al. discloses the fermentation solution is centrifuged after fermentation ([0017]) to meet claim 1 (b).
Yu et al. discloses yeast slurry is granulated and dried at 90 degree C to yield 95% dry matter containing yeast ([0017]) to meet claim 1 (d).

Yu et al. discloses that dried yeast with 95% of dry matter is semi- finished product ([0017]). Yu et al. also discloses conventional mixing methods for producing the composition at appropriate temperature, generally at room temperature ([0023]).
Yu et al. also discloses adding the nutritional elements to the semi -finished dried yeast and conventional mixing methods for producing the composition at appropriate temperature, generally at room temperature ([0023]).
Yu et al. does not specifically mention the sequential steps of claim 1 (c) followed by Claim 1 (d).
Grelck W et al. discloses that yeast concentrate can be made after fermentation by pasteurized in the form of semi-solid yeast concentrate (i.e. cream) ( page 1, col 2 lines 1 -3, and page 2 col 1 lines 1 -5) in order to kill the fermenting action of the yeast cells (page 2 col 1 lines 40-45) and to make self- preserving sterile product ( page 2, col 1, lines 1 -5) and vitamin content is preserved (page 1 col 1 lines 54-55) and can be used as a vitamin supplementary food also (page 2 col 2 in claim 1) to meet “and at least one micronutrient vitamin” as claimed in claim 1 (c).

 (Grelck W et al., page 2 col 1 lines 40-45) to make ‘yeast cream’ which itself is a self preserving sterile product (Grelck W et al., page 2, col 1, lines 1 -5) and vitamin content is also preserved by this method (Grelck W et al., page 1 col 1 lines 54-55) and can be used as a nutritionally supplementary (i.e. nutritional supplement) pasteurized food (Grelck W et al., page 2 col 2 in claim 1).
Additionally, Yu et al. discloses adding the nutritional elements to the semi -finished dried yeast and conventional mixing methods for producing the composition at appropriate temperature, generally at room temperature ([0023]). However, Yu et al. teach substantially the same product produced by substantially the same method as instantly claimed by applicant; where the claimed and prior art products are produced by substantially identical processes, a prima facie case of obviousness has been established. To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1 ]). “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results". Therefore, absent evidence to the contrary, it would have been obvious to one of ordinary skill in the art to add the nutritional additives like vitamins, minerals etc. to the dried yeast to make ‘nutritionally fortified yeast”.



30.    Regarding claim 15, Yu et al. discloses the mixing at any temperature including room temperature ([0023]) which encompasses the claimed ranges between 3 to 45  degree C as claimed in claim 15. Yu et al. is silent about specific time of treatment.
However, absent showing of unexpected results, the specific amount of time is not considered to confer patentability to the claim 15. As the mixing time to homogeneous mixing of the ‘nutrients mix’ to solubilize or dispersing homogeneously with the yeast are variables and time of mixing depends on the temperature, amount of ingredients etc., therefore, the time can be modified, among others, by adjusting the amount of time, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of chocolate time in Yu et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. homogeneously mixed final nutritionally enriched yeast. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, 

Response to arguments
31.	Applicants arguments have been considered and addressed below: 
32.	Ridgway et al: 
Applicants argued that “Ridgway discloses that harvested yeast cream is directly dried after harvest. There is no disclosure or teaching in Ridgway that nutritional supplements would be added to yeast cream between the two steps (harvest and drying). Ridgway does not teach or suggest anything regarding a method in which isolated yeast is combined with chelated minerals after isolating the yeast after fermentation but before pasteurizing and drying the nutritionally fortified yeast. In the Non-Final Office Action at page 5, the Examiner concedes that Ridgway is silent about (i) “combining the isolated yeast with at least one or more chelated minerals and (ii) at least one micronutrient” as claimed in claim 1 (c) and (iii) pasteurization step as claimed in claim 1 (d).
In response, it is to be noted that Silaty teaches adding the supplements to the base and the base is yeast cream being a concentrated post fermentation yeast as disclosed by Ridgeway et al. (in Ridgway et al. col 12 lines 3, 5-15). 
It is also  to be noted that “Ridgway does not have to teach or suggest nutritional supplementation of yeast after fermentation but before drying method (before pasteurization)”. That is why the rejection is based on prima facie case of obviousness by using combinations of prior arts of record (MPEP 2143.02). Ridgway et al. discloses 
It is also to be noted that selenium yeast from Moesgaard et al. discloses supplement as chelated selenium mineral and the step of pasteurization to pasteurize chelated mineral containing yeast composition  ([0046]). However, for the pasteurization step Grelck et al. has been used as secondary prior art because, Grelck discloses the step of pasteurization in order to kill the fermenting action of yeast cells, under the conditions of ‘vitamin content is preserved’ (in Grelck et al. page 2, col 1 lines 1-5, and page 1 col 1 lines 54-55). Therefore, the pasteurization step if claim 1 (d) after the enrichment with vitamin and selenium chelated mineral to the fermented yeast food product is well addressed using the combinations of prior arts of record.
 Also the arguments related to Slilaty et al. and Moesgaard et al. are discussed in detail below. 

33.	Silaty et al.: 
(i) Applicants argue on page 1 last paragraph and page 2 first paragraphs that “none of these references teaches or suggest a method of preparing nutritionally 
(ii) Applicants also argued on page 2 second to fourth paragraph that “Slilaty’s method of making a food composition comprises combining said base and supplement (see e.g., claim 20). With regard to the term “base”, Slilaty discloses that “[b]y the term “base” as used herein is meant the primary component of an eventual food composition which serves as the primary source for many of the essential nutrients needed by a human being who consumes such an eventual food composition”. Although the term “base” is broadly defined in Slilaty, Slilaty does not disclose yeast as a base that would be combined with a supplement”.
In response to above arguments, it is to be noted that applicants agreed that the term base is broadly defined in Slilaty et al. Therefore, the food composition of Ridgway et al. can be “base” even if it is yeast food composition. Therefore, the confusion that “yeast as supplement” of Slilaty et al. and “yeast” as supplement in the food composition of Ridgeway et al. can be overcome if we interpret that Slilaty et al. discloses many supplements including vitamins, yeast etc. in food composition. Slilaty et al.  is not used for yeast as nutritional supplement to modify Ridgway et al. Slilaty et al. is used as secondary prior art to modify food composition (in this instance selenium food composition) of Ridgway et al. to supplement with vitamins.   Therefore, it is proper. 

34.	Moesgaard et al.: 

In response and as discussed above, Moesgaard et al. is used as secondary prior art. Therefore, Moesgaard et al. is used just to address selenium as “chelated mineral’ supplementation into the yeast food product of Ridgway et al. to make nutritionally fortified yeast. The rejection explained why a person having ordinary skill in the art (PHOSITA) would reasonably have expected that the supplements can be added prior to pasteurization to modify Ridgway et al. because the yeast food of Ridgway et al. modified by nutritional agents can be pasteurized together in order to make the modified nutritionally enriched yeast food product sterile product. It is to be noted that Moesgaard et al. has the teaching of (i) chelated selenium (ii) and also selenium yeast (emphasis yeast with nutritional mineral composition)  can be pasteurized ([0046]) also. It is also to be noted that Moesgaard et al. is equivalent to be primary prior art. However, Moesgaard et al. was not used as primary prior art in order to address the claim limitation of “combining the isolated yeast with one or more chelated mineral” of claim 1 additionally added to fermented yeast. However, selenium yeast from Moesgaard et al. is more appropriate to supplement as chelated selenium mineral because the step of pasteurization ([0046]) to such chelated mineral yeast is also disclosed by Moesgaard et al. Therefore, Moesgaard et al. is closest prior art. However, for the pasteurization step Grelck et al. has been used as secondary prior art because, Grelck discloses the step of pasteurization in order to kill the fermenting action of yeast cells, under the conditions of ‘vitamin content is preserved’ (in Grelck et al. page 2, col 1 lines 1-5, and page 1 col 1 lines 54-55) which is discussed below in detail. Therefore, the pasteurization step if claim 1 (d) after the enrichment with vitamin and selenium chelated mineral to the fermented yeast food product is well addressed using the combinations of prior arts of record. 

35.	Grelck et al.:
	(i) On page 4, “Although Grelck discloses the step of pasteurization in order to kill the fermenting action of yeast cells, Grelck does not teach or suggest a method in which the isolated yeast is combined with one or more chelated minerals and at least one micronutrient after the step of isolating the yeast after fermentation but
before the step of pasteurizing and drying the nutritionally fortified yeast, as required by claim 1”.
(ii) On page 5, “Grelck merely teaches that Grelck’s process in which practically all of the qualities of fresh brewer’s yeast including its juices is retained preserves the vitamin content to a far greater extent as compared with dried brewer’s yeast and does not mention pasteurization step at all. Moreover, Grelck does not disclose a step of 
In response, it is to be noted and as agreed by the applicants that Grelck discloses the step of pasteurization in order to kill the fermenting action of yeast cells, under the conditions of ‘vitamin content is preserved’ (in Grelck et al. page 2, col 1 lines 1-5, and page 1 col 1 lines 54-55). This is important that the pasteurization is performed after the enrichment of fermented yeast composition of Ridgway et al. which is the modified “vitamins and mineral enriched yeast composition” of modified Ridgway et al.
Applicants repeatedly have arguments on page 5 (in bold) that there must be some articulate reasoning with some rational underpinning that “why one of skill in the art would be motivated to add chelated mineral’s to Ridgway’s harvested yeast cream after the step of isolating the yeast after fermentation but before the step of pasteurizing and drying the nutritionally fortified yeast, as required by claim 1”.
In response and as discussed above, that reason one of ordinary skill in the art would have been motivated to add chelated mineral in order to make nutritionally enriched fermented yeast food of Ridgway et al. and it will be added before pasteurization in order to pasteurize the nutritionally enriched yeast product at the end after adding all the ingredients in order to make final “nutritionally enriched yeast food product” sterile. 

36.	Yu et al.:

In response, it is to be noted that the alleged reference USPN 4530846 as alleged by the applicants that “selenium yeast” is pasteurized and dried, is not to be considered because this is not used as prior art and therefore, is moot. 
As discussed in the office action above, Yu et al. discloses that the yeast product can be semi-finished product ([0017]). Yu et al. also discloses that nutritional elements can be added to the semi-finished dried yeast ([0023]). Therefore, one of ordinary skill in the art can incorporate nutritional elements to the semi-finished dried yeast of Yu et al. ([0023]) in order to modify Yu et al. and modification by Grelck et al. to perform pasteurization at the end to meet step  claim 1 (d) is proper because by the addition of other ingredients to the modified yeast composition would need further sterilization to sterilize the whole composition to make sterile final product and Grelck et al. discloses the pasteurization condition which is effective to “preserve vitamin content “ ( page 1 col 1 lines 54-55). 
In this instance, it to be noted that and as discussed above, post fermentation yeast cream  as disclosed by Ridgeway et al. (in Ridgway et al. col 12 lines 3, 5-15) is supplemented by nutrients like vitamins (Slilaty et al. ([0038]) and selenium (Moesgaard et al. (Abstract, [0001]). Grelck et al. discloses that after fermentation pasteurization 
Therefore, Ridgway et al. in view of Slilaty et al. in view of Moesgaard et al. and Grelck et al.  disclose the method of making “nutritionally fortified yeast”. However, modified  Ridgway et al. teach substantially the same product produced by substantially the same method as instantly claimed by applicant; where the claimed and prior art products are produced by substantially identical processes, a prima facie case of obviousness has been established.  To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results". Therefore, absent evidence to the contrary, it would have been obvious to one of ordinary skill in the art to add the salt to the wheat flour and the rice flour before adding the hot water.

37.	Unexpected Result: 
Applicants argued on page 6 second paragraph that
(i)  “Regarding Applicants’ unexpected result, the Examiner argues that “when obviousness rejection is made with the combinations of prior arts having identical structure of the “components”, it will provide the inherent functionality, e.g., an increased 
(ii) As discussed above, in the present case, the prior art does not disclose or teach a method in which the isolated yeast is combined with chelated minerals after isolating the yeast after fermentation but before pasteurizing and drying the nutritionally fortified yeast as recited in claim 1. Applicants’ result showing beneficial effects of the claimed method is unexpected in view of the cited references. Applicants respectfully request consideration of the surprising and beneficial data disclosed in the Applicants’ specification”.
In response to (i) and (ii), it is to be noted that the method results making ‘nutritionally fortified yeast’ by modifying post  fermentation yeast as yeast as disclosed by Ridgeway et al. (in Ridgway et al. col 12 lines 3, 5-15) with the supplementation of nutrients like all vitamins including vitamin B1 as taught by  Slilaty et al. ([0038]) and Moesgaard et al. discloses that organically bound selenium (i.e. chelated mineral) can be added to provide selenium supplemented yeast product to be used in food as taught by Moesgaard et al. (Abstract, [0001]) as chelated mineral supplement. Therefore, the combinations of prior arts would result in “nutritionally fortified yeast’ because the structures of the supplements are identical and therefore, the composition  will have the ‘identical functional property’, therefore, it is not unexpected result.  

In this instance, the showing of unexpected results is not commensurate in scope with the present independent claim 1. The data in the specification is only for certain formulations with specific vitamins and minerals at the stated concentrations.  The claims are broader as they allow any chelated mineral along with any vitamins, amino acids, and antioxidants.  Additionally no concentration of any of them is claimed in claim 1. For example, the results in the tables and examples e.g. at least in applicants specification, Examples 2, 3 in specification and in [0075])  show that chelated minerals have more retention by the yeast. Moesgaard discloses that using chelated minerals and teaches that the chelated (organically bound minerals) can have better absorption (at least in [0004], [0072], [0076]; see whole document).  Therefore, it is interpreted from the disclosure by Moesgaard that better absorption would logically likely lead to more being retained and will have more bioavailability. Thus considering the disclosures giving the appropriate weight to all the evidences, it would be obvious to use the chelated minerals as taught by secondary prior art by  Moesgaard et al. to have the ‘nutritionally fortified yeast” of modified Ridgway et al. having the similar property of 
The examples no way allow the examiner to determine a trend for the results.
 In order to establish clear critical evidence, evidence of unexpected results must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. (In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02
Therefore, the rejection is made as final. 



Conclusion
38. 	Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                               

/DONALD R SPAMER/Primary Examiner, Art Unit 1799